Contact: Troy D. Cook Executive Vice President & Chief Financial Officer 913-327-3109 NPC International, Inc. Reports First Quarter 2010 Results Overland Park, Kansas, (May 10, 2010) - NPC International, Inc. (the "Company"), today reported results for its first fiscal quarter ended March 30, 2010. HIGHLIGHTS: · Comparable store sales from continuing operations increased 10.2% rolling over a decrease of -5.0% last year. · Non-GAAP Adjusted EBITDA ("Adjusted EBITDA") from continuing operations (reconciliation attached) of $32.4MM was $2.6MM or 8.6% greater than last year. · Income from continuing operations of $9.5MM was $3.4MM or 57.1% greater than last year. · Debt declined by $31.3MM to $402.4MM from last fiscal year end. · Our leverage ratio decreased to 4.12X Consolidated EBITDA, as defined in our credit agreement (which excludes the benefit of excess cash balances on hand), from 4.51X at last fiscal year end compared to our current maximum leverage covenant of 4.75X. The Company's first quarter financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations are set forth in the Company's Form 10-Q for the fiscal quarter ended March 30, 2010 which can be accessed at www.sec.gov. NPC's President and CEO Jim Schwartz said, "We are off to a great start in fiscal 2010 highlighted by exceptionally strong, system-leading comparable store sales growth of 10.2% and record quarterly Adjusted EBITDA of $32.4 million. These results were largely achieved on the strength of our $10 Any Pizza promotion.The promotion has resonated strongly with the consumer due in large part to the clarity of the message and the great value that it delivers to the consumer on their favorite abundantly topped Pizza Hut pizzas.In addition, we had notable success this quarter combining our menu variety and innovation with strong value in the form of our pasta and wing early-week specials. Despite our successful first quarter top-line results, the sales environment remains extremely challenging.We believe that the best path forward for NPC and the brand is to maintain a simple marketing message that addresses value head-on. This strategyleverages our menu variety and innovation in a way that keeps the brand and category fresh and beats competition with an arsenal of innovation and new occasions for our customers. Our operators performed admirably this quarter controlling the business and adjusting to the significant volume increases that accompanied the $10 Any Pizza promotion.The results of these efforts are reflected in lower labor costs versus last year, despite the July 2009 minimum wage increase, and excellent cost controls in the other operating expense category.In addition, our G & A expenses reflect the benefit of certain, total team together, precautionary measures we employed last year in the fourth quarter. Specifically, these actions significantly contributed to a reduction in G&A expense in excess of $1.0 million from last year, which was offset by a $0.5 million increase in credit card fees associated with the increased sales volumes. We are pleased to report that our leverage declined significantly from 4.51X Consolidated EBITDA at last fiscal year end to 4.12X at the end of our first fiscal quarter due to a $31.3 million reduction in debt and improved operating results over last year.This improvement provides ample cushion relative to our maximum leverage covenant that declined from 5.25X as of last fiscal year end to 4.75X effective this quarter end. There remains much work to be done as we navigate this new consumer value paradigm.However, we are encouraged by the direction of the brand and by this quarter's results.We look forward to sharing our results with you as fiscal 2010 progresses." CONFERENCE CALL INFORMATION: The Company's First Quarter Earnings conference call will be held Tuesday, May 11, 2010 at 9:00 am CDT.You can access this call by dialing 866-788-0540.The international number is 857-350-1678.The access code for the call is 11452538. Go to www.npcinternational.com and click on the Thomson Financial logo in the investor information section or go to www.earnings.com. For those unable to participate live, a replay of the call will be available until May 17, 2010 by dialing 888-286-8010 or by dialing international at 617-801-6888.The access code for the replay is 74898342. A replay of the call will also be available at the Company's website at www.npcinternational.com. NPC International, Inc. is the world's largest Pizza Hut franchisee and currently operates 1,147 Pizza Hut restaurants and delivery units in 28 states. For more complete information regarding the Company's financial position and results of operations, investors are encouraged to review the Company's quarterly financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations, incorporated into the Company's Form 10-Q which can be accessed at www.sec.gov. "Safe Harbor" Statement under the Private Securities Litigation Reform Act of 1995 Certain statements contained in this news release that do not relate to historical or current facts constitute forward-looking statements.These include statements regarding our plans and expectations.Forward-looking statements are subject to inherent risks and uncertainties and there can be no assurance that such statements will prove to be correct.NPC's actual results may vary materially from those anticipated in such forward-looking statements as a result of a number of factors, including lower than anticipated consumer discretionary spending; continued deterioration in general economic conditions; competition in the quick service restaurant market; adverse changes in food, labor and other costs; price inflation or deflation; and other factors.These risks and other risks are described in NPC's filings with the Securities and Exchange Commission, including NPC's Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.Copies of these filings may be obtained by contacting NPC.All forward-looking statements made in this news release are made as of the date hereof.NPC does not intend to update these forward-looking statements and undertakes no duty to any person to provide any such update under any circumstances.Investors are cautioned not to place undue reliance on any forward-looking statements. 2 NPC INTERNATIONAL, INC. Consolidated Statements of Income (Dollars in thousands) (Unaudited) 13 Weeks 13 Weeks Ended Ended March 30, 2010 March 31, 2009 Net product sales $ % $ % Fees and other income (1) % % Total sales % % Comparable store sales (net product sales only) % -5.0 % Cost of sales (2) % % Direct labor (3) % % Other restaurant operating expenses (4) % % General and administrative expenses (5) % % Corporate depreciation and amortization of intangibles % % Other % % Total costs and expenses % % Operating income % % Interest expense (6) ) -3.0
